Citation Nr: 0524750	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  98-05 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The appellant had periods of active duty for training and 
inactive duty for training in the United States Army Reserves 
and the National Guard, including a period of active duty for 
training from April 3, 1977 to October 14, 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
New Orleans Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.  

In June 1998, the appellant testified before a Decision 
Review Officer sitting at the RO.  The transcript of the 
hearing is associated with the claims folder and has been 
reviewed.  According to her appeal to the Board, the 
appellant also requested a personal hearing before a Veterans 
Law Judge.  Consequently, a videoconference hearing was 
scheduled in March 2000.  By a letter dated two days prior to 
the scheduled hearing, the appellant indicated that she would 
not be in attendance.  Therefore, the Board considers her 
hearing request to have been withdrawn.

In June 2000, the Board remanded the case for further 
development.  In September 2002, a development memorandum was 
prepared, and in August 2003, the Board remanded the case 
again for further development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  A left knee disability did not have its onset during a 
period of active duty for training or inactive duty for 
training in service, and is not otherwise related to service. 

3.  A skin disability did not have its onset during a period 
of active duty for training or inactive duty for training in 
service, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2004). 

2.  A skin disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
March 2004.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and supplemental statements of 
the case (SSOCs), she was provided with specific information 
as to why this particular claim was being denied, and of the 
evidence that was lacking.  She was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the April 2002 
SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's March 2004 letter contained a request that the 
appellant send evidence to VA in her possession that pertains 
to the claim.  There is no allegation from the appellant that 
she has any evidence in her possession that is needed for a 
full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  To the 
extent that the notice(s) provided to the appellant was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The appellant was afforded VA examinations in November 1996.  
Additional examinations were scheduled in February 2004, 
however the appellant failed to report.  Subsequently, she 
provided an updated address to the RO and requested that the 
examinations be rescheduled.  In January 2005, a letter was 
sent to the appellant at her new address, advising her that 
examinations were being scheduled in conjunction with her 
appeal.  Examinations were then set later in January 2005, 
however the appellant failed to report.  Although the actual 
notice letter advising the appellant of the time and place of 
her scheduled examinations is not of record, internal 
documents show that the appellant's address had been updated, 
reflecting the new P.O. Box provided.  The Board notes, 
however, that in the absence of clear evidence to the 
contrary, the law presumes the regularity of the 
administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992)).  Since the appellant failed to report to 
examinations in conjunction with her service connection 
claims, the Board will decide her case based on the evidence 
of record.  38 C.F.R. § 3.655 (2004).

The claims folder does not include medical records covering 
the appellant's 1977 active duty for training period (April 
1977 to October 1977).  The RO initially conducted a search 
in 1996, shortly after the appellant filed her claim.  The 
National Personnel Records Center responded and indicated 
that all available service medical records were sent in 
February 1997.  Subsequent requests to locate the records 
were unsuccessful.  The 1977 records were also requested 
directly from the Naval Ambulatory Care Center and Brook Army 
Medical Center, but no such records were found after a 
thorough search.  Given the numerous requests to locate the 
medical records covering the appellant's 1977 period of 
active duty for training, the Board finds that additional 
attempts would be futile.

The claims folder does include National Guard medical records 
(post-1977), service personnel records, and VA medical 
evidence.  As noted above, the appellant was afforded 
examinations for VA purposes in November 1996, and a RO 
hearing in June 1998.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini II, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board acknowledges that some correspondence, to include 
letters dated in December 2002 and January 2004, as well as 
the August 2003 Board remand, were returned undeliverable by 
the U.S. Postal Service.  In this regard, the Board notes 
that VA's duty to assist an appellant is not a one-way street 
and that the appellant also has an obligation to assist in 
the adjudication of his claim.  Likewise, the Board notes 
that "in the normal course of events, it is the burden of 
the appellant to keep the VA apprised of his whereabouts.  If 
he does not do so there is no burden on the part of the VA to 
turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  Therefore, the Board concludes 
that adequate attempts have been made to properly inform the 
appellant of what is needed to substantiate her claims.  
Additionally, once the appellant informed the VA, in December 
2004, of her new address, VA sent all subsequent 
correspondence to her updated address.  Thus, based on the 
circumstances in this case, the Board finds that the 
appellant has received the notice and assistance contemplated 
by law and adjudication of her claim poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Analysis

The Board has reviewed all evidence in the appellant's claims 
folder, which includes, but is not limited to, her 
contentions, personnel records, National Guard medical 
records, and VA medical evidence.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1131 (West 2002).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service. 38 C.F.R. § 3.303(d) 
(2004).

"Active military service" is defined, in part, as active duty 
and any period of active duty for training.  See 38 U.S.C.A. 
§ 101(24) (West 2002); see also Paulson v. Brown, 7 Vet. App. 
466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Only "veterans" are entitled to VA compensation under 38 
C.F.R. §§ 1110 and 1131 (West 2002).  To establish status as 
"veteran" based on active duty for training, claimant must 
establish that she was disabled resulting from an injury 
incurred in or disease contracted during the line of duty 
during that period of active duty for training.  38 U.S.C.A. 
§§ 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a); 
Paulson, supra.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Service Connection Claim for a Left Knee Disability

The appellant does not claim and the record does not show 
that the appellant incurred or aggravated pertinent 
disability during a period of service other than the period 
of active duty for training in 1977.  The appellant asserts 
that the onset of her left knee disability occurred during 
her 1977 active duty for training period.  Periodic Reserves 
examinations performed in 1981, 1986, 1990, and 1993 were 
negative for left knee pathology.  

VA medical evidence confirms a diagnosis of chondromalacia of 
the left patella with mild degenerative joint disease (see 
November 1996 VA examination report), thereby satisfying the 
first element of the appellant's service connection claim.  
However, there is no objective evidence showing any injury to 
her left knee during her 1977 active duty for training 
period.  

The first indication that the appellant had a left knee 
problem is reflected in a May 1994 treatment record.  At that 
time, she reported that her left knee symptoms began two to 
three months prior; assessment was rule out chondromalacia 
patella.  Finally, there is no evidence of any left knee 
pathology related to an inservice cause.

In sum, there is no objective evidence showing a left knee 
injury during the appellant's 1977 period of active duty for 
training, and there is no evidence showing a link between the 
current left knee pathology and any incident of active 
service.  As such, the appellant's service connection claim 
for a left knee disability must be denied.

Service Connection Claim for a Skin Disability

The appellant does not claim and the record does not show 
that the appellant incurred or aggravated pertinent 
disability during a period of service other than the period 
of active duty for training in 1977.  The appellant asserts 
that the onset of her skin disability occurred during her 
1977 active duty for training period.  Periodic Reserves 
examinations performed in 1981, 1986, 1990, and 1993 were 
negative for skin pathology.  

VA medical evidence confirms a current diagnosis of 
dyshidrotic eczema versus contact dermatitis.  However, there 
is no evidence of a skin disease during her active duty for 
training in 1977.  The first objective evidence of a skin 
disability (impetigo and dermatitis) is a treatment record 
dated in November 1987, which is approximately one decade 
following the appellant's discharge from active duty for 
training.  Service medical records also reflect treatment for 
contact dermatitis in June 1992.  Finally, there is no 
objective evidence linking the appellant's current skin 
disability to any incident in service.  

The Board notes that VA examinations scheduled in January 
2005 might have provided material evidence for the 
appellant's service connection claims, however, as discussed 
above, she failed to report.  

Although the appellant believes that her left knee disability 
and skin disability are attributable to her period of active 
duty for training, her opinions as to medical matters are 
without probative value because she, as a layperson, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The preponderance of the evidence is against the appellant's 
claims of service connection for a left knee disability and a 
skin disability.  As such, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claim that would give rise to a 
reasonable doubt in favor of the appellant; the benefit-of-
the-doubt rule is not applicable, and the appeal is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a skin disability is 
denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


